Citation Nr: 1634550	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  11-21 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1975 to May 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of those proceedings is of record.

In October 2014 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The Veteran has submitted additional evidence since the most recent statement of the case along with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been diagnosed with PTSD and various iterations of depression during the appeal period.  He contends that his psychiatric diagnoses are due to an incident during service where he was on guard duty in a barracks in Oahu and a grenade was thrown into the barracks and exploded.  VA has undertaken significant effort to corroborate the Veteran's alleged stressor, including contacting the National Personnel Records Center (NPRC) and Judge Advocate General's office on multiple occasions with requests for the court martial records of the soldiers whom the Veteran has stated were responsible for the incident.  Despite these efforts however, no corroborating evidence has been discovered with regard to the incident itself or the alleged ensuing court martial and both sources have indicated that no such records exist.  As there has been no credible supporting evidence located for any in-service stressor event, service connection for PTSD cannot be awarded on this basis.  38 C.F.R. § 3.304(f).

However, service treatment records indicate the Veteran did have psychiatric symptoms during service, attributed at the time to antisocial personality disorder with explosive features.  As the evidence of record contains in-service symptomatology and a current diagnosis the Board finds that a psychiatric examination is in order to determine whether the Veteran's current psychiatric diagnoses initially manifested during active duty or are otherwise etiologically related to service.  38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Then, schedule the Veteran for a psychiatric examination by an appropriate VA medical professional in order to determine whether it is at least as likely as not that the Veteran's current psychiatric condition is related to or had its onset during service.  

The examiner is cautioned that the Board has not made any findings herein as to the Veteran's credibility regarding his in-service events or post-service symptomatology.

The examiner should review the Veteran's claims file, conduct any necessary testing,  and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for his/her conclusions.

3.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




